Citation Nr: 0504065	
Decision Date: 02/15/05    Archive Date: 02/22/05	

DOCKET NO.  00-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a pilonidal 
cyst, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased initial evaluation for right 
ulnar neuropathy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active duty from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The September 1999 RO decision 
granted service connection for right ulnar nerve neuropathy, 
and assigned a noncompensable evaluation, effective November 
10, 1998.  A March 2000 RO decision granted a 10 percent 
evaluation for right ulnar neuropathy from November 10, 1998.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a pilonidal 
cyst are manifested by intermittent recurrence with infection 
and drainage with pain during recurrence; it involves less 
than 1 percent of total body surface area.  

2.  During the course of the veteran's appeal, the right 
ulnar nerve neuropathy was manifested by sensory loss of the 
ulnar aspect of the dorsum of the right hand with no weakness 
or paralysis, representing no more than mild paralysis of the 
ulnar nerve.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of pilonidal cyst have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, Part 4, Diagnostic 
Codes 7802, 7803, 7804, 7805, 7806, 7819 (prior to and from 
August 30, 2002) (2004).  

2.  The criteria for an initial evaluation greater than 10 
percent for right ulnar neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5013, 5013A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 8516 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. § Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  

Since the rating with respect to right ulnar nerve neuropathy 
is an initial rating, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable to this 
issue.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Pilonidal Cyst

The report of a February 1999 VA examination reflects that 
the veteran reported recurrence of infection and draining.  
He reported occasional episodes of swelling and tenderness.  
On examination there was a linear scar in the gluteal cleft 
that was approximately 5-centimeters in length.  It was well 
healed.  Towards the inferior tip there was a 1-centimeter 
dimple with a small amount of either granulation or pus.  
That area was slightly tender to pressure but not markedly 
so.  There was no evidence of acute infection.  The 
impression was pilonidal cyst, recurrent, following surgery.

The report of an April 2002 VA dermatology examination notes 
the scar on the gluteal cleft.  It indicates that the upper 
80 percent of the scar was very well healed but the most 
inferior portion had two dimples, one about 5-millimeters in 
size, and one about 2-millimeters in size.  The upper dimple 
appeared to have hair protruding from it and was acutely 
inflamed.  There was no other swelling, redness, tenderness, 
or heat noted.  The veteran's claims file was reviewed.  It 
notes that the most recent recurrent infection and 
spontaneous drainage of the pilonidal cyst had occurred in 
December 2001.  At the time of the examination there was no 
exudation, itching, exfoliation, or crusting.  There was no 
evidence of extensive lesions or systemic or nervous 
manifestation, and the scar was not considered exceptionally 
repugnant.  

Reports of March 2003 VA examinations reflect that the 
veteran's claims file had been reviewed.  They indicate that 
the veteran continued to have a pilonidal cyst that appeared 
to be active.  It involved less than 1 percent of his total 
body surface area.  

The veteran's service-connected residuals of pilonidal cyst 
have been evaluated under the provisions of Diagnostic 
Code 7806 of the Rating Schedule by analogy.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

The condition is also rated under Diagnostic Code 7819 for 
benign skin neoplasms, which are rated under the codes for 
scars or for impairment of function.  Since there is no 
medical evidence indicating there is any functional 
impairment resulting from this condition, ratings will be 
considered under the other codes.

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a 10 percent evaluation would be assigned for eczema where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
would be assigned with exudation or itching constant, 
extensive lesions, or marked disfigurement.

From August 3, 2002, Diagnostic Code 7806 provides that a 10 
percent evaluation will be assigned for dermatitis or eczema 
where at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation will be 
assigned where 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas affected or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
scars that were superficial, poorly nourished, with repeated 
ulceration, warranted a 10 percent evaluation.  Diagnostic 
Code 7804 provided that scars that were superficial, tender 
and painful on objective demonstration, warranted a 10 
percent evaluation.  Diagnostic Code 7805 provided that other 
scars were to be rated on limitation of function of the part 
affected.

From August 30, 2002, Diagnostic Code 7802 provides that 
scars, other than the head, face or neck that are superficial 
and do not cause limited motion, that occupy an area or areas 
of 144 square inches or greater warrant a 10 percent 
evaluation.  Diagnostic Code 7803 provides that scars that 
are superficial, unstable, warrant a 10 percent evaluation.  
Diagnostic Code 7804 provides that scars that are 
superficial, painful on examination, warrant a 10 percent 
evaluation.  Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of the part affected.  

The Board notes the RO did consider the criteria for rating 
various skin disorders prior to and after August 20, 2002, in 
the June 2003 supplemental statement of the case.  Therefore, 
there is no prejudice to the veteran by the Board also 
considering these criteria.

During the examinations, as well as during the veteran's 
personal hearing held before the undersigned in October 2004, 
the veteran has indicated that he has reoccurrence of 
drainage from the pilonidal cyst on an intermittent basis.  
During the personal hearing, at page 8, he indicated that the 
last cyst occurrence was in late 2001.  The Board observes 
that a January 2001 VA treatment record reflects that the 
veteran was seen with reports of a recently draining cyst.  
An October 2002 VA treatment record reflects that the veteran 
was seen with reports of a recently draining cyst.  At the 
time the veteran was seen, in October 2002, the swelling was 
gone and there was no pain.  The problem had resolved.  

Prior to August 30, 2002, the competent medical evidence did 
not indicate that the veteran experienced constant exudation 
or itching , extensive lesions, or marked disfigurement.  
Rather, the evidence indicated that the veteran's symptoms 
related to his pilonidal cyst were intermittent.  From August 
30, 2002, the competent medical evidence indicates that the 
veteran's pilonidal cyst occupies less than 5 percent of his 
entire body and has not required any systemic medication of a 
total duration of six weeks or more during a 12-month period.  
There is no competent medical evidence indicating that the 
veteran's symptoms, which are related to his pilonidal cyst, 
would warrant an evaluation greater than the 10 percent 
assigned under any appropriate diagnostic code, either prior 
to or from August 30, 2002.  

All of the competent medical evidence indicates that his 
symptoms do not warrant an evaluation greater than the 10 
percent that is assigned, either prior to or from August 30, 
2002.  Therefore, a preponderance of the evidence is against 
an evaluation greater than the 10 percent that has been 
assigned for residuals of a pilonidal cyst.  

Right Ulnar Nerve Neuropathy

The veteran's condition is rated according to the degree of 
impairment of the ulnar nerve.  Since he is right-handed 
dominant, the disorder is rated as impairment of the major 
upper extremity for the right arm.  38 C.F.R. § 4.69.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  

Complete paralysis of the ulnar nerve produces a "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and weakened flexion of 
the wrist.  It is rated as 50 percent disabling in the minor 
upper extremity and 60 percent disabling in the major upper 
extremity.  Severe incomplete paralysis in the major upper 
extremity is rated as 40 percent disabling; moderate 
incomplete paralysis in the major upper extremity is rated as 
30 percent disabling; and mild incomplete paralysis in the 
major upper extremity is rated as 10 percent disabling.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.


Disability ratings for diseases of the ulnar nerve under 
Diagnostic Code 8516 are based on relative loss of function 
of the involved extremity with attention to the site and 
character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 
38 C.F.R. § 4.120.  Throughout the course of the veteran's 
appeal the symptoms related to his right ulnar nerve 
neuropathy have essentially remained unchanged.  The reports 
of June and August 1999, and April 2002 VA neurology 
examinations all reflect essentially the same findings in 
that they indicate that the veteran experienced diminished 
sensation over the ulnar aspect of the dorsum of the right 
hand, but this did not result in weakness or paralysis 
because it was only a sensory nerve.  Also, the examination 
reports all reflect that the veteran's claims file had been 
reviewed and indicate that the right ulnar nerve neuropathy 
only results in very minimal functional disability due to the 
numbness of the 4th and 5th digits of the right hand.  There 
is no competent medical evidence indicating that the veteran 
has greater than mild right ulnar nerve neuropathy and all of 
the competent medical evidence indicates that he has no more 
than mild right ulnar nerve neuropathy.  There is no medical 
evidence of any of the symptoms associated with complete 
paralysis of the ulnar nerve.  Therefore, a preponderance of 
the evidence is against the veteran's claim for an initial 
evaluation of greater than 10 percent for right ulnar nerve 
neuropathy.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (c) (2004).  


The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via a June 2003 
supplemental statement of the case.  The Pelegrini Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1)  Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  18 Vet. 
App. at 120-121.

The June 2003 supplemental statement of the case provided the 
veteran with VA regulations implementing the VCAA.  The 
supplemental statement of the case, together with the 
statement of the case, informed the veteran of the governing 
laws and regulations as well as informing the veteran of the 
evidence upon which the decision was made as well as the 
duties of the VA and the veteran in obtaining evidence, and 
that the veteran should provide any relevant evidence that he 
had.  

During the veteran's personal hearing, held before the 
undersigned in October 2004, specific inquiry was made 
regarding the possibility of the existence of any additional 
treatment records, including Social Security records.  At 
pages 9 and 11 of the transcript, the veteran indicated that 
he had received no treatment in 2003 and 2004, and that his 
Social Security disability was not based upon his service-
connected disabilities.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the 
supplemental statement of the case and has been afforded two 
hearings.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellants' benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since a RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  The veteran has been afforded 
multiple VA examinations and two personal hearings.  VA 
treatment records have been obtained as well as the report of 
an examination, dated in February 2001, in conjunction with 
the veteran's Social Security disability determination.  As 
noted above, the veteran has indicated that he received no 
treatment in 2003 and 2004, and that his Social Security 
disability determination was not based upon service-connected 
disability.  A review of the February 2001 examination does 
not reflect any findings that indicate evaluation of the 
veteran's service-connected disabilities.

The veteran's representative has requested that the veteran 
be afforded additional examination.  Where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.

However, the record indicates that the veteran has not 
reported any increase in disability since the most recent 
examinations.  There is no objective evidence indicating that 
there has been a material change in the severity of these 
disorders.  The veteran reported receiving no treatment in 
2003 or 2004, and there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

An evaluation greater than 10 percent for residuals of 
pilonidal cyst is denied.  

An initial evaluation greater than 10 percent for right ulnar 
nerve neuropathy is denied.  




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


